                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                   1:16-cv-23-FDW

CHRISTOPHER J. PARKER,                    )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                      ORDER
                                          )
HUBERT CORPENING, et al.,                 )
                                          )
                  Defendants.             )
__________________________________________)

        THIS MATTER is before the Court on Plaintiff’s “Motion to Suppress Psychiatrist Name

for Subpoena,” (Doc. No. 103), and “Request,” (Doc. No. 104), that was docketed as a Motion

seeking copies of all exhibits filed in this case.

        Plaintiff’s Motions seek information to continue litigating this case. However, it has

already been resolved in Defendants’ favor and is closed. The instant Motions will therefore be

denied as moot.

        IT IS THEREFORE ORDERED that Plaintiff’s “Motion to Suppress Psychiatrist Name

for Subpoena,” (Doc. No. 103), and “Request,” (Doc. No. 104), are DENIED as moot.



                                   Signed: May 10, 2019




                                                     1
